Citation Nr: 0933006	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  08-39 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1943 
to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for PTSD, assigning a 10 
percent rating effective October 31, 2007.  In January 2009, 
the RO granted an increased rating of 30 percent for PTSD, 
effective October 31, 2007.  The Veteran has indicated that 
he is not satisfied with this rating and wants a 50 percent 
rating.  Thus, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by nightmares which 
interfere with his sleep and cause his heart to race, 
shortness of breath, and cold sweats; tense mood; decreased 
social efficiency during periods of significant stress; 
moderate difficulty with impulse control (irritability and 
anger); and occasional violent reactions while experiencing a 
nightmare. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.125, 
4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2007 regarding the initial service 
connection claim for PTSD.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the evidence necessary to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence.  

After the RO granted service connection for PTSD in an April 
2008 rating decision, the Veteran filed a notice of 
disagreement with the assigned rating in September 2008.  
While the Veteran was not provided a VA letter outlining the 
evidence necessary to substantiate an initial increased 
rating claim, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the Veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of PTSD.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for PTSD in April 2008, 
assigning a 10 percent evaluation effective October 31, 2007.  
In January 2009, the RO assigned a higher rating of 30 
percent for PTSD, with the same effective date.  The Veteran 
seeks entitlement to a higher rating.  Specifically, his 
representative has stated that he would be satisfied with a 
50 percent rating for PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder, in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's PTSD is rated as 30 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent 
evaluation is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

In order to get the next higher 50 percent evaluation, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

A March 2008 VA examination report shows the Veteran had not 
received inpatient or outpatient treatment for a psychiatric 
condition.  He related that he had problems with severe 
nightmares but was always afraid of asking for mental health 
help due to the possibility of losing his job for mental 
health reasons.  He stated that he married in 1946 and 
remained married until his wife "went crazy" after a 
surgical procedure.  They divorced but continued to see each 
other daily and provided support to each other.  He had two 
sons and saw them regularly and had good relationships with 
them.  He began working for the railroad upon discharge from 
the United States Marine Corps, where he worked until his 
retirement in 1990, after 38 years of employment.  He also 
ranched while working on the railroad taking care of cows.  
He indicated that he had led a pretty clean life with no 
drinking or legal problems.  There had been no history of 
assaultiveness or suicidal ideation.  He liked attending 
Baylor football games and appeared to have at least an 
adequate social life.  Overall, his current psychosocial 
functioning appeared to be good with fulfilling social and 
family roles and leisure pursuits.  However, age and health 
concerns were limitations.  

On mental status examination, the Veteran's affect was 
appropriate.  His mood was somewhat tense.  He had no 
suicidal or homicidal ideations, hallucinations, delusions, 
or a thought disorder.  He was well-oriented with no gross 
disturbances in cognitive or memory functioning.  The rate 
and flow of his speech were within normal limits.  There was 
no evidence of panic attacks and only moderate difficulty 
with impulse control (irritability and anger).  There also 
were reported recurring nightmares of combat experiences, 
which interfered with sleep.  These had been of greater 
severity some years ago but were not as frequent currently.  
The Axis I diagnosis was PTSD, chronic, mild.  The Veteran's 
Global Assessment of Functioning (GAF) score was 62.  The 
examiner summarized that the Veteran had coped with 
significant PTSD symptoms over the years, learning mostly on 
his own because he was afraid of losing his job if his 
employer discovered he had "mental problems."  He was able 
to successfully raise two sons, complete a career with the 
railroad, and continued his ranching interests.  Over the 
years, the Veteran's PTSD symptoms had reduced in frequency 
and intensity, although he still met the criteria for a 
diagnosis of PTSD.  The PTSD signs and symptoms were 
transient and mild and he had decreased social efficiency and 
social tasks only during periods of significant stress; the 
Veteran was retired.

A December 2008 VA mental health note shows the Veteran 
presented to the mental health clinic requesting help dealing 
with nightmares and intrusive memories.  He was unable to 
sleep due to nightmares several times a week.  He reported 
waking up at night in a panic with the feeling of not being 
able to breathe, usually for about 30 minutes, and then was 
able to go back to sleep.  He stated that several physicians 
had suggested that he needed to be seen by a psychiatrist.  
He reportedly retired from the railroad in 1988 and noticed 
increased nightmares and intrusive thoughts.  He also stated 
that a close friend had died with him by his bedside and he 
had more frequent nightmares after his friend died.  He 
stated that usually he could fall asleep easily but was soon 
awakened by vivid nightmares, after which he could not go 
back to sleep for about two hours.  When he did get back to 
sleep, the nightmares did not repeat.  When he awakened in 
the middle of a nightmare of combat, he experienced heart 
palpitations and shortness of breath, and would be in a cold 
sweat.  He was chronically-fatigued from sleep deprivation.  
He was advised about and agreed to attend a mental health 
clinic group.  

On mental status examination, he was alert, oriented, calm, 
polite, and well-groomed.  He had a discouraged mood but was 
not without hope.  He had a friendly, sincere manner, and 
good eye contact.  He answered questions directly and 
spontaneously without evasiveness or exaggeration.  His 
speech was fluent, logical, and eloquent.  His appearance, 
affect, and behavior were appropriate.  He was not psychotic, 
paranoid, suicidal, or homicidal.  His future plans were 
pragmatic.  He had adequate insight and judgment for 
intelligent treatment planning.  The diagnosis was PTSD.

A January 2009 VA mental health note shows the Veteran 
complained of increased nightmares and consequently kicked 
the bed in his sleep causing his left foot toes to be bruised 
and painful.  The Veteran continued to go to mental health 
group therapy as noted on VA medical records dated through 
March 2009.  A March 2009 VA mental health group record noted 
that the members were supportive of the Veteran and a 
majority expressed having ongoing problems with nightmares 
and intrusive memories.

The record shows that the most significant symptom the 
Veteran suffers as a result of his PTSD is nightmares, which 
interfere with his sleep and cause his heart to race, 
shortness of breath, and cold sweats.  He has had decreased 
social efficiency during periods of significant stress.  He 
also had moderate difficulty with impulse control 
(irritability and anger) and sometimes had violent reactions 
when he was experiencing a nightmare.  While these symptoms 
are significant, they do not meet the criteria for a 50 
percent evaluation under Diagnostic Code 9411.  The Veteran's 
affect was appropriate and speech was within normal limits.  
While he had experiences of his heart racing and shortness of 
breath during nightmares, the March 2008 examiner found that 
he did not have any panic attacks.  He was well-oriented with 
no gross disturbances in cognitive or memory functioning.  He 
was divorced but continued to have a relationship with his 
ex-wife and had a good relationship with his sons.  His PTSD 
was considered chronic and mild.  These findings more closely 
approximate the criteria for a 30 percent evaluation, as 
assigned.  

The Veteran's GAF score of 62 also supports more mild 
symptoms.  According to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth edition (DSM IV), a GAF score 
reflects the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." DSM IV, American Psychiatric Association (1994), 
pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.      

The level of impairment associated with the Veteran's PTSD 
has been relatively stable throughout the appeals period, or 
at least has never been worse than what is warranted for a 30 
percent rating.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran's PTSD would likely have an effect on 
his employability.  The rating criteria actually address the 
employment deficiencies caused by PTSD and a 30 percent 
rating accounts for the effects on any employment by the 
Veteran.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability. 38 C.F.R. § 
4.1.  The Veteran is presently retired so there is no 
evidence of marked interference with employment.  The Veteran 
mentioned that he had experienced symptoms while working but 
was nervous about his boss finding out so he did not seek 
treatment.  The record shows that the Veteran has started 
outpatient therapy for his PTSD symptoms but there is no 
evidence of frequent periods of hospitalization due to the 
Veteran's PTSD.  The current schedular criteria adequately 
compensate the Veteran for the current nature and extent of 
severity of the disability at issue.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

The preponderance of the evidence is against the claim for an 
initial rating in excess of 30 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.
 

ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


